Mr. Justice Gordon
delivered the opinion of the court, October 12th 1874.
In this case a view was ordered at the July sessions 1869 to view and lay out a road from a point on the Etna Iron Works and Cove Forge road, near the barn of Joseph Isenberg, through lands of Joseph Isenberg, John Clark and John K. Sissler, to a point on the road leading from Etna Iron Works to John K. Sissler’s, near the barn of John Clark. On this order there was a report to October 13th 1869, which was confirmed nisi October 25th 1869. An order of review was issued March 28th 1870. The report of reviewers was confirmatory of the original view. At the instance of John Clark and Joseph Isenberg, the court altered one of the termini of the road and confirmed the report.
*191Two errors are apparent in these proceedings: First, intermediate points are indicated in the petition and orders. This is fatal: McConnell’s Road, 8 Casey 285.
Second, the court altered one of the termini, which it had no power to do: Beigh’s Road, 11 Harris 302. The proceedings of the Quarter Sessions are therefore reversed and set aside.